ACCEPTED
                                                                                          03-14-00701-CR
                                                                                                  5574937
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/8/2015 10:22:57 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                              NO. 03-14-00701-CR
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
STATE OF TEXAS                            §   INTHE                  AUSTIN, TEXAS
                                          §                      6/8/2015 10:22:57 AM
vs.                                       §   THIRD COURT          JEFFREY D. KYLE
                                          §                              Clerk

BARRY PIZZO                               §   OF APPEALS


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Barry Pizzo, Appellant in the above styled and numbered cause,

and moves this Court to grant an extension of time to file appellant's brief, pursuant

to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows

the following:

      1.     This case is on appeal from the 207th Judicial District Court of Comal

County, Texas.

      2.     The case below was styled the STATE OF TEXAS vs. Barry Pizzo, and

numbered CR2013-146.

      3.     Appellant was convicted of Two Counts of Tampering with Evidence.

      4.     Appellant was assessed a sentence of life in prison on 7th day of

October, 2014.

      5.     Notice of appeal was given on November 4, 2014.

      6.     The clerk's record was filed on February 2, 2015; the reporter's record
was filed on March 11, 2015.

      7.     The appellate brief is presently due on June 9, 2015.

      8.     Appellant requests an extension of time of 60 days from the present

date, i.e. August 8, 2015.

      9.     One extension to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Counsel, after communicating with Defendant, believes that Mr. Pizzo's

interested will be best served by having new counsel appointed for his appeal.

Counsel has filed a Motion to Withdraw with the trial court, requesting new counsel

be appointed.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       ATANACIO CAMPOS
                                       P.O. Box 310859
                                       New Braunfels, TX 78131
                                       Tel: (830) 620-1515
                                       Fax: (830) 620-5334
                                      By: ~~~~~~~~-------­
                                         Atana ·o Campos
                                         State Bar No. 03720700
                                         atanacio@aol.com
                                         Attorney for Barry Pizzo



                        CERTIFICATE OF SERVICE

      This is to certify that on June 5, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Comal

County, 150 N. Seguin Ave., New Braunfels, Texas, by electronic service through

the Electronic Filing Manager.
STATE OF TEXAS                           §
                                         §
COUNTY OF COMAL                          §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Atanacio Campos, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause.   I have read the foregoing Motion To Extend Time to File

      Appellant's Brief and swear that all of the allegations of fact contained

      therein are true and correct."




      SUBSCRIBED AND SWORN TO BEFORE ME on June 5, 2015, to certify

which witness my hand and seal of office.



                                       Notary Public, State of Texas
06/08/2015 07:33 FAX      8306082030                COMAL-OISTRICT-COURT                                Ill 004/007




         STATE OF TEXAS
                                                 NO. 03-14-00701-CR

                                                           §    IN THE DISTRICT COURT
                                                                                                   ~;.~ ~
                                                                                                 w"U
                                                                                                 -<
                                                                                                       e11
                                                                                                       ~
                                                                                                                   -
                                                                                                                   ( ,71

                                                                                                       .... ,.. c....
                                                                                                       ~~
                                                                                                       p~ ::z:
                                                                                                                c::=
                                                                                                                             ..,.,
                                                                                                                             r-
                                                                                                                             M
                                                                                                                             0
                                                           §                                           ,.,,.,                '"1"1
         vs.                                               §    2.07th JUDICIAL DISTRICT               ~:0
                                                                                                       r,?!          '
                                                                                                                   U'\       0
                                                                                                                             :::0
                                                           §                                           o:=oo;
                                                                                                        :J:f"l'1
                                                                                                                   ):loot
                                                                                                                    ::::1:
                                                                                                                              ::tJ
         BARRY PIZZO                                        §   COMAL COUNTY, TEXAS                     >!=
                                                                                                        ~"""'>
                                                                                                        n::;g        ..
                                                                                                                    C5
                                                                                                                              rr1
                                                                                                                              n
                                                                                                                              0


                               ORDER ON MOTION TO WJTIIDRAWAS COUNSEL
                                                                                                        ;....
                                                                                                        -<
                                                                                                                    =
                                                                                                                    Q
                                                                                                                              ~
                                                                                                                              0



                 On~{.ame on to be considered Atanacio Campos's Motion to Withdraw as
         Counself              .

                 The Court fmds that there is good cause for withdrawal of Movant as counsel and such

         withdrawal is not sought only for delay.

                 The pending settings and deadlines in the case are as follows:

                          a.       Appellant's Briefis due to the Thrid Court of Appeals on June 9. 2015.

                 The Court finds that Barry Pizzo, Defendant, is indigen~ and is entitled to the appointment

         of counsel to represent said Defendant on appeal.

                  The Court further fm.ds that Movant has timely filed a notice of appeal, requested the

         Clerk's Record and the Reporter's Record, and said records have been produced and tiled..

                  IT IS THEREFORE ORDERED, that Movant is pennitted to withdraw as counsel of

         record for Barry Pizzo in this cause.

                  The Court hereby appoints ~---------- as counsel of record for
          Barry Pizzo herein. Identifying information for new counsel is as follows:

               State Bar Number:
               Address:
               Telephone Number:
               Fax Number:
                  The Court ORDERS that Atanacio Campos, Movant, immediately provide written
06/08/2015 07:33 FAX     8306082030                COMAL-DISTRICT-COURT                                  Ill 003/007




                                               NO. 03-14.00701-CR

        STATE OF TEXAS                                    §    IN THE DISTRICT COURT
                                                          §
        va.                                               §    207th JUDICIAL DISTRICT
                                                          §
        BARRY PIZZO                                       §    COMAL COUNTY, TEXAS


                                                      NQTICI
        To:    Barry Piz%o

               NOTICE is hereby given, as provided by Rule 6 of the Texas Rules of Appellate Procedme,

        that the following deadlines and/or settings exist in this case:

                       a.      Appellant's Brief is due to the Tbrid Court of Appeals on June 9, 2015.

                       b.      A Motion for Extension ofTime t0 File Appellant's Brief has been filed.


                                                       Law Office of Atanacio Campos
                                                       P.O. Box 310859
                                                       496 S. Castell Ave.
                                                       New Braunfels, Texas 78131-0859
                                                       Tel: (830) 620-1515
                                                       Fax: (830) 620-5334




                                                       By:.~~~--~~~~~--~---­
                                                           Atanac.t»"'\.:aaees-
                                                           State Bar No. 03720700
                                                           atanacio@aol.com
                                                           Attorney for Barry Pizzo


                I certify that a copy of this Notice has been mailed by certified mail and by regular mail to

        the above-named Defendant at his last known address: IDCJ# 01967172, 9601 Spur 591,

         Amarillo, Texas 79107 on June 5, 2015.
06/08/2015 07 : 33 FAX   8306082030               COMAL-OISTRICT-COURT                                 ~   002/007




                                                     PRAYER

                WHEREFORE, PREMISES CONSIDERED, Movant prays thllt the Court allow

         Atanacio Campos to withdraw as counsel for Barry Pizzo and from any further representation of

         Barry Pizzo in this cause. Defendant and Movant further pray the Court appoint counsel to

         represent Defendant in the appeal of this case.

                                                      Respectfully submitted,

                                                      Law Office of Atanacio Campos
                                                      P.O. Box 310859
                                                       496 S. Castell Ave.
                                                       New Braunfels, Texas 78131-0859
                                                       Tel: (830) 620·1515
                                                       Fax: (830) 620-5334



                                                       By:
                                                           ·AA~aM~ciWo~mmrw~~~~~~--
                                                           state Bar No. 03 720700
                                                           atanacio@aol.com
                                                             Attorney for Barry Pizzo




                                          CERTIFICATE OF SERVICE

                 This is to certify that on JW1e S, 201S, a true and correct copy of the above and foregoing

          docwnent was served on the District Attorney's Office, Comal CoWlty, 150 N. Seguin Ave., New

          Braunfels, Texas 78130, by facsimile transmission to (830) 608-2008.